Order entered June 26, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00709-CV

                     IN THE INTEREST OF I.S. AND S.S., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause Nos. DF-14-10695

                                           ORDER
       The reporter’s record in this appeal from a parental termination case is overdue.

Accordingly, we ORDER court reporter Janet Saavedra to file the record no later than July 8,

2019. To ensure compliance, the trial court must arrange for a substitute reporter if necessary.

See TEX. R. APP. P. 28.4(b)(1). As appellant is presumed indigent, the record shall be filed

without payment of costs.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Ashley

Wysocki, Presiding Judge of the 254th Judicial District Court; Ms. Saavedra; and, the parties.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE